PER CURIAM.
The appellant was informed against for the crime of larceny of an automobile. Following the receiving of evidence, he was adjudicated guilty and, prior to sentencing, the trial judge noted the prior record of the appellant and the fact that he was on probation for two previous criminal incidents. Thereafter, he adjudicated the appellant guilty of larceny of the automobile as charged, revoked probation, and sentenced him within the limits of the applicable statutes.
This appeal followed. Two points were presented for reversal: first, that the evidence was insufficient to sustain the charge of larceny of an auto vehicle and, second, that the trial judge erred in reviewing the appellant’s previous record prior to sentencing, reflecting his brushes with the law.
The State has filed a motion to quash, contending that the first point is not valid in that no motion for a new trial was made, citing State v. Owens, Fla.1970, 233 So.2d 389, and second, that there was no error committed by the trial judge in examining the pre-sentence report prior to sentencing, citing Cross v. State, 96 Fla. 768, 119 So. 380.
We find merit in the motion to quash but have, in an abundance of caution, reviewed the entire record on appeal. And, following such, dispense with oral argument pursuant to the provision of Rule 3.10, subd. e, Florida Appellate Rules, 32 F.S.A., and affirm the conviction and sentence here under review upon the authority of State v. Owens, supra, and County of Dade v. Baird, Fla.App.1968, 211 So.2d 609.
Affirmed.